[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

EXECUTION VERSION

Exhibit 10.2

 

AMENDMENT #6 TO LICENSE AGREEMENT

This Amendment #6 to License Agreement (“Amendment #6”) is entered into as of
the date of last signature below (“Amendment #6 Effective Date”) by and between
Merck Sharp & Dohme Corp. (formerly known as Schering Corporation), a New Jersey
corporation having a place of business at 2000 Galloping Hill Road, Kenilworth,
NJ 07033 (“Merck”) and Eiger BioPharmaceuticals, Inc., a Delaware corporation
having a place of business at 350 Cambridge Avenue, Suite 350, Palo Alto, CA
94306 (“Licensee”) (each of Merck and Licensee, a “Party”, and together, the
“Parties”) to amend that certain License Agreement between the Parties dated
September 3, 2010, as amended on January 18, 2011 and subsequently first amended
June 11, 2013, as second amended November 20, 2014, as third amended March 6,
2015, as fourth amended June 9, 2015, and as fifth amended December 15, 2015
(collectively, the “Agreement”).

IN CONSIDERATION OF the mutual promises and covenants contained herein, the
parties agree as follows:

 

1.

Definitions.  

(a) The following definition is hereby added to Article I of the Agreement:

“Progeria” shall mean Hutchinson-Gilford Progeria Syndrome.

 

 

(b)

Section 1.18 of the Agreement is hereby deleted and replaced with the following:

“Field” means (i) the use of the Licensed Compound or Licensed Product for all
human antiviral applications, except for the treatment of Hepatitis C virus,
Hepatitis B virus, or HIV infections, provided, however, that the Field
specifically includes, without limitation, the treatment of Hepatitis D virus
infections, including the treatment of patients co-infected with Hepatitis D
virus and either or both of Hepatitis C virus and Hepatitis B virus; and (ii)
the Progeria Field.

 

(c)

The definition of the term “Progeria Field”, as set forth in Amendment #5 to the
Agreement, is hereby deleted and replaced with the following:

 

“Progeria Field” shall mean the use of any Licensed Product (including the
Licensed Progeria Product) for purposes related to the treatment of Progeria in
humans.

 

 

(d)

The definition of the term “Licensed Progeria Product” as set forth in Amendment
#5 to the Agreement, is hereby deleted and replaced with the following:

 

“Licensed Progeria Product” shall mean a Licensed Product in finished capsule
form containing the Licensed Compound as the sole active pharmaceutical
ingredient for use in the Progeria Field”

180288015 v1

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

(e)

The definition of the term “First Indication”, as set forth in Section 1.20 of
the Agreement, is hereby deleted and replaced throughout the Agreement with the
following:

 

“First Antiviral Indication” means treatment of the Hepatitis D virus infections
in humans.

 

 

2.

Section 2.1 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

(a) License Grant. Subject to the terms and conditions of this Agreement,
including Merck’s retained rights under Section 2.3, Merck hereby grants to
Licensee  an exclusive (even as to Merck), sub-licensable (subject to the
obligations and restrictions in Section 2.5), royalty-bearing license under the
Merck Know-How, Compound Patent Rights, and Merck’s interest in any solely or
jointly owned Program IP to Develop, make, have made, use, import, export,
Commercialize, sell, offer for sale, and market the Licensed Compound and
Licensed Product in the Field in the Territory.

 

(b) License Expansion. In the event Licensee would like to expand the license
granted in this Section 2.1 beyond the Field, it shall provide Merck with a
reasonably detailed development plan including evidence of existing resources
and capabilities, and proposed terms relating thereto. Merck will consider any
such proposed requests from Licensee in good faith.

 

 

3.

Section 2.3 of the Agreement is hereby deleted in its entirety and replaced with
the following:

Retained Rights; Covenants. Merck retains any and all other rights under the
Compound Patent Rights and Merck Know-How that are outside the scope of the
license granted under Section 2.1, including, for the avoidance of doubt, the
right to Develop the Licensed Compound and Licensed Product outside the Field.
Notwithstanding the foregoing, Merck shall not Commercialize the Licensed
Compound or Licensed Product or grant any Third Party any license or right under
any Compound Patent Rights and/or Merck Know-How rights to Commercialize the
Licensed Compound or the Licensed Product for any use whether in or outside of
the Field. Licensee shall not grant any Third Party any license or right under
any Compound Patent Rights and/or Merck Know-How, other than as expressly
permitted by this Agreement.  Any breach of this Section 2.3 shall be deemed a
material breach of the Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

2

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

4.

Section 2.5(e) of the Agreement (as subsequently amended) is hereby deleted in
its entirety and replaced with the following:

(e)Licensee shall, in each agreement under which it grants a sublicense under
the license set forth in Section 2.1 (each, a “Sublicense Agreement”), require
the sublicensee to transfer to Merck, if Merck terminates this Agreement under
Section 12.4, and to Licensee, if only such Sublicense Agreement terminates, (i)
all regulatory filings and Regulatory Approvals held, possessed or Controlled by
such sublicensee with respect to a Licensed Product and (ii) all patent rights
and Know-How Controlled by such sublicensee with respect to a Licensed Product
or its use, Manufacture, sale, or importation (which patent rights and Know-How
shall be transferred either by assignment or by a freely sublicensable exclusive
license).  In the event that this Agreement terminates other than for breach by
a sublicensee, Merck may, in its sole discretion, elect to enter in an agreement
with each sublicensee on the same terms as the existing Sublicense
Agreement.  All Sublicense Agreements shall be consistent with the terms and
conditions of this Agreement.  Licensee shall (I) use reasonable efforts to
procure the performance by any sublicensee of the terms of each applicable
Sublicense Agreement and (II) be responsible to Merck for any material breach by
a sublicensee of any terms and conditions of this Agreement or obligations of
Licensee hereunder. Licensee hereby guarantees the performance of its
sublicensees that are party to a Sublicense Agreement as permitted herein, and
the grant of any such sublicense will not relieve Licensee of its obligations
under this Agreement, except to the extent they are satisfactorily performed by
such sublicensee.  [ * ].

 

 

5.

Section 3.2(b) is hereby deleted in its entirety and replaced with the
following:

 

Development Plan. Licensee shall provide Merck with a reasonably detailed report
updating its Development activities and timelines with respect to the following
Calendar Year in accordance with Section 3.2(c) (the “Development Plan”).  [ *
]. At Merck's written request, the President of Merck's research division, or
his designee, and the President of Licensee's research division or equivalent
position, or his designee, shall meet to discuss such comments. Any revision of
the clinical protocols shall be submitted to Merck promptly after their
completion.

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

3

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

6.

Section 3.7 is hereby deleted in its entirety and replaced with the following:

 

Commercialization of Licensed Product in the Field. Licensee hereby covenants
that it shall not, nor shall it authorize any Affiliate, permitted sublicensee
or Third Party contractor to Commercialize Licensed Product in the Territory for
any use outside the Field.  Merck hereby covenants that neither it nor its
Affiliates shall Commercialize the Licensed Compound or Licensed Product or
grant any Third Party any license or right under any Compound Patent Rights
and/or Merck Know-How rights to Commercialize the Licensed Compound or the
Licensed Product for any use whether in or outside of the Field.  [ * ]. To the
extent either Party can prove the other Party materially breached this Section
3.7(a), such material breach shall permit such non-breaching Party to terminate
this Agreement for cause under Section 12.4.

 

 

7.

Sections 4.1(d) and 4.1(e) are each hereby deleted in their entirety and
replaced with the following:

(d)Licensee shall be solely responsible for (i) interfacing, corresponding and
meeting with the FDA and other Regulatory Authorities throughout the Territory
with respect to Licensed Product in the Field, including the Progeria Field and
(ii) obtaining and maintaining Regulatory Approvals in the Territory with
respect to Licensed Products in the Field, including the Progeria Field.  Merck
shall be under no obligation to provide Licensee with Regulatory assistance in
fulfilling the necessary regulatory activities to achieve Regulatory Approval in
the Field, including the Progeria Field, in the Territory other than providing
copies of any available data in Merck’s possession during the Term required to
be submitted for obtaining and maintaining Regulatory Approvals in the Territory
with respect to the Licensed Products in the Field, including the Progeria
Field. Assistance shall include copies of material correspondence with FDA or
other Regulatory Authorities in the United States, the Major European Countries
and Japan relating to Regulatory Approval of Licensed Product, and responding to
all reasonable inquiries by the other Party with respect thereto.  Each Party
shall also provide the other Party in a timely manner with meeting minutes from
any material meetings with Regulatory Authorities in the United States, the
Major European Countries and Japan concerning the Regulatory Approval of
Licensed Product in the Field, including the Progeria Field.  For mutual
convenience, Licensee shall direct any such material correspondence with
Regulatory Authorities, or any requests for data from Merck, via the following
e-mail address [ * ].

 

 

(e)

Licensee shall provide Merck with a table report on an annual basis that
contains the status of Regulatory Approvals for the Licensed Product in the
Field in the Territory.

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

4

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

8.

The following is added as Section 4.4 to the Agreement:

Regulatory Approvals; Progeria Field. Licensee agrees to use Commercially
Reasonable Efforts to achieve Regulatory Approval for a Licensed Product in the
Progeria Field in the Territory.

 

9.

Section 6.1 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

Manufacturing Responsibility. Licensee will be solely responsible for the
Manufacture of Licensed Compound and Licensed Product for Development and
Commercialization of Licensed Product by Licensee, its Affiliates and its
sublicensees in the Field in the Territory.

 

 

10.

The following sentence is added to the end of Section 6.2 of the Agreement:

 

Notwithstanding the foregoing, as of the Amendment #6 Effective Date,       [
*].

 

 

11.

Section 6.3 of the Agreement is hereby deleted in its entirety.

 

 

12.

Section 6.5 is hereby deleted in its entirety and replaced with the following:

 

6.5 Licensee acknowledges receipt of Licensed Product, Licensed Compound, and
Starting Material, as described in Amendment #5 from Merck.  Licensee shall have
sole responsibility for its supply of Licensed Compound and Licensed Product for
purposes of the Agreement.  In the event that Licensee requests any additional
Starting Material, and to the extent such Starting Material is available, Merck
shall employ good faith efforts to transfer such available Starting Material to
Licensee's designated CMO as soon as practicable at a cost of [ * ] plus a
reasonable cost of shipping.

 

 

13.

Section 6.6 is hereby deleted in its entirety and replaced with the following:

 

6.6(a) Manufacture and Transfer.  During the Term and subject to all applicable
provisions of the Agreement, Licensee will be responsible for the Manufacture
and supply of PRF’s requirements for Licensed Progeria Product in [ * ], and/or
[ * ] capsules as may be separately agreed with PRF under the supply agreement
referenced in Section 6.6(b) as reasonably requested with respect to delivery
dates and quantities for use by PRF in the Progeria Field in the Territory, at
no cost to PRF or Merck.  Licensee will be responsible for the Manufacture and
supply of Licensed Compound and/or Licensed Product for Merck’s use pursuant to
Section 2.3 as reasonably requested by Merck from time to time during the Term
of the Agreement solely for Merck to exercise its right to Develop the Licensed
Compound and Licensed Product outside the Field pursuant to

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

5

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 2.3; provided that Merck shall pay actual labelling and shipping and
handling costs for delivery of Licensed Product to Merck for quantities
delivered for such uses. For any requests exceeding [ * ] of Licensed Compound,
Merck will compensate Eiger for the cost of such drug plus [ * ]. Licensee shall
transfer to Merck such amounts of Licensed Compound and/or Licensed Product on
such schedule as is mutually agreed based on reasonable requests by Merck for
Merck’s use pursuant to Section 2.3.  Notwithstanding the foregoing, Licensee
shall [ * ].

 

6.6(b) PRF Supply Agreement. Within ten (10) days of the Amendment #6 Effective
Date, Licensee shall execute an agreement with PRF for the supply of Licensed
Progeria Product needed by PRF, at no cost to PRF, to be used by PRF for (i)
Development purposes in the Progeria Field and (ii) expanded access beyond
clinical trials.  [ * ].

 

6.6(c)  Continuity of Supply to PRF.  (A) Upon expiration or termination of this
Agreement; and/or (B) [ * ]; or (C) at any time in the event that Licensee
terminates (i) this Agreement pursuant to Article XII, (ii) Licensee’s
Development, Manufacture or Commercialization of Licensed Product under this
Agreement, (iii) Licensee’s supply agreement contemplated in Section 6.6(b); or
(iv) Licensee’s Sublicense Agreement(s) with its CMO(s) for the Manufacture of
Licensed Product, Licensee hereby grants to Merck [ * ]. In the event that Merck
does not [ * ], then Licensee shall use commercially reasonable efforts to [ *
].  Merck shall have the right, but not the obligation, at its sole discretion,
to purchase any raw materials, in process materials and/or finished goods
originally manufactured for Licensee in the amounts deemed desirable by Merck
and at Licensee’s cost of goods.  Merck shall have no obligation to purchase
remaining materials in inventory.  [ * ].

 

 

14.

The following shall be added as Section 7.2(d) to the Agreement:

 

No Progeria Milestone Payments. Licensee shall have no obligation to make any
milestone payments to Merck in relation to any Licensed Product (including the
Licensed Progeria Product) for use in the Progeria Field.

 

 

15.

Section 7.3(b) to the Agreement is hereby deleted in its entirety and replaced
with the following:

 

Term of Royalty Obligation.  Royalties on the Licensed Product shall commence
upon the First Commercial Sale of a Licensed Product in a particular country in
the Territory and will continue, on a product-by-product and country-by-country
basis, until the [ * ] of the date of First Commercial Sale of the Licensed
Product for the First Antiviral Indication in such country (“Royalty
Term”).  For clarity, during the Royalty Term, the royalty payments pursuant to
this Section 7.3 shall be payable regardless of whether it is Licensee, its
Affiliate, or its sublicensee that is selling the Licensed Product.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

6

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

16.

The following shall be added as Section 7.3(c) to the Agreement.

 

Licensed Progeria Product Royalty Exemption. It is understood and agreed by the
Parties that it is Merck’s intent that it shall receive no royalties for sales
of Licensed Progeria Product. Subject to Regulatory Approval for Licensed
Progeria Product, Merck shall receive no royalties on the sale of any Licensed
Progeria Product for the [ * ] sold per Calendar Year (the approximate quantity
needed to treat the currently estimated worldwide prevalence of patients with
Progeria per year).  The Parties shall amend the Agreement to adjust this amount
in the future if there is a change in prevalence rates of Progeria or changes in
the approved dosing regimen for Licensed Progeria Product in the Progeria Field.
In order for the Parties to effectuate the intent of this Section 7.3(c),
Licensee’s Net Sales reports for Licensed Product (including the Licensed
Progeria Product) as required by Section 7.4(a) shall include [ * ] in such
Calendar Quarter.  For clarity, Additional Indication shall not include the
treatment or amelioration of Progeria.

 

 

17.

Section 13.3 is hereby deleted in its entirety and replaced with the following:

Equitable Relief.  By agreeing to arbitration, the Parties do not intend to
deprive any competent court of such court's jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment or other order in aid of the arbitration
proceedings and the enforcement of any award or judgment. Without prejudice to
such provisional remedies in aid of arbitration as may be available under the
jurisdiction of a national court, the court of arbitration shall have full
authority to grant provisional remedies and to award damages for failure of any
Party to respect the court of arbitration's order to that effect. With respect
to any pre-arbitral preliminary injunction sought under this Section 13.3, both
Parties agree to waive any requirement that the other (i) post a bond or other
security as a condition for obtaining any such relief or (b) show irreparable
harm, balancing of harms, consideration of the public interest, or inadequacy of
monetary damages as a remedy.  

 

18.

Except as set forth herein, all capitalized terms not defined in this Amendment
#6 shall have the meanings given to them in the Agreement.

 

 

19.

In the event of any inconsistency between the terms of this Amendment and the
terms of the Agreement, the terms of this Amendment shall govern.

 

 

20.

Except as expressly amended hereby, all of the terms and conditions of the
Agreement remain in full force and effect.  

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

7

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have executed this Amendment #6 by their duly
authorized representatives as of the Amendment #6 Effective Date.

 

 

Eiger BioPharmaceuticals, Inc.

 

Merck Sharp & Dohme Corp.

 

 

 

By:

 

/s/ David Cory

 

By:

 

/s/ Bryan Rafalko

Title:

 

President, CEO

 

Title:

 

SVP, Director of Business Development and Licensing

Date:

 

5/15/18

 

Date:

 

5/15/18

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

8

 